Citation Nr: 1105088	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a thyroid disability, to 
include as secondary to in-service exposure to chemicals.

2. Entitlement to service connection for a left eye disability, 
to include as secondary to a thyroid disability.

3. Entitlement to service connection for Arnold-Chiari Syndrome, 
to include as secondary to a thyroid disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1977 to October 
1985, and July 1987 to July 1990.  She also had unverified 
periods of active duty and active duty for training in the 
Missouri Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran provided testimony at a Travel Board hearing sitting 
at the St. Louis, Missouri, RO in March 2008, before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.

This case was previously before the Board in June 2006 and May 
2008 and remanded for additional development.  For the reasons 
discussed below, the Board finds that there has not been 
substantial compliance with the May 2008 remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Following the May 2008 remand, a November 2010 rating decision 
granted entitlement to service connection for a left foot 
condition, one of the issues on appeal.  Thus, this issue is no 
longer before the Board.

The issues of entitlement to service connection for a thyroid 
disability, to include ase secondary to in-service exposure to 
chemicals, and entitlement to service connection for a left eye 
disability, to include as secondary to a thyroid disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of her appeal for entitlement to service connection 
for Arnold-Chiari Syndrome is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in a December 2010 statement received by the Board in 
January 2011, the appellant stated that she did not wish to 
pursue the claim for service connection for Arnold-Chiari 
Syndrome.  Thus, the appellant has withdrawn this appeal for 
entitlement to service connection for Arnold-Chiari Syndrome and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER
The appeal for entitlement to service connection for Arnold-
Chiari Syndrome is dismissed.


REMAND

The appellant asserts that she is entitled to service connection 
for a thyroid disability, to include as secondary to in-service 
exposure to chemicals, and service connection for a left eye 
disability, to include as secondary to a thyroid disability.  

In the May 2008 remand, the Board requested a VA examination by 
the appropriate specialist to determine the nature and etiology 
of any current thyroid disability, including Graves' 
hyperthyroidism.  The VA examiner was requested to furnish an 
opinion as to whether it is at least as likely as not that the 
appellant's current thyroid disability is etiologically related 
to any verified chemical exposure in service, including while 
performing her duties as a medical laboratory specialist, 
including drug testing, or any other incident of her service.  

The appellant was seen for a VA examination in October 2010.  In 
an opinion dated in November 2010, the VA examiner noted that in 
review of the appellant's claims file, he could find no 
information about her initial presentation with hyperthyroidism 
or treatment for it.  Therefore, he stated that he could not make 
a determination about the nature and etiology of her thyroid 
problem without resorting to speculation.  However, a review of 
the claims folder reflects that it contains private medical 
records from March 1998 and April 1998 diagnosing the appellant 
with Graves ' disease and hyperthyroidism and detailing her 
symptoms.  Private medical records detailing her initial 
treatment for hyperthyroidism are also in the claims folder.  
Thus, as the November 2010 VA examiner's statement is inaccurate, 
the Board finds that the November 2010 VA opinion is inadequate.  

If VA provides the claimant an examination in accordance with the 
duty to assist, the examination must be adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board are 
not fully implemented, the Board itself errs in failing to insure 
compliance.  Accordingly, another VA examination is necessary to 
determine the etiology of the appellant's Graves' disease and 
hyperthyroidism.  

The Board notes that the agency of original jurisdiction (AOJ) 
was unable to identify chemicals the appellant was exposed to in 
service.  The appellant reported in a January 2010 statement that 
two of the chemicals she was exposed to were toluene and butyl 
alcohol.  Additionally, the appellant claimed that symptoms of 
Graves ' disease and hyperthyroidism began during active service.  
She specifically stated that she lost weight and had a rapid 
heartbeat while on active duty.  (See March 2008 Board Hearing 
Transcript at p. 12, 16).  The appellant's service treatment 
records reflect a slight loss of weight.  A January 1979 service 
treatment record indicates the appellant weighed 133 pounds, a 
February 1986 examination report reflects that appellant weighed 
126 pounds, and a February 1990 examination report indicates the 
appellant's weight was 122 pounds.  Thus, the VA examiner should 
also address whether the appellant's Graves' disease and 
hyperthyroidism began during active service.

As the appellant has alleged that she has a left eye disability 
as a result of her thyroid disability, the claims are 
inextricably intertwined.  Therefore, adjudication of the claim 
for entitlement to service connection for a left eye disability, 
to include as secondary to a thyroid disability, is deferred 
until the AOJ has readjudicated the claim for entitlement to 
service connection for a thyroid disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter).

Additionally, in January 2011, the Board received service 
personnel records pertaining to the appellant's work in a 
Forensic Drug Testing Laboratory during active service.  Under 38 
C.F.R. § 20.1304(c), additional pertinent evidence must be 
referred to the AOJ if such evidence is not accompanied by a 
waiver of AOJ jurisdiction.  No such waiver is associated with 
the claims file for the evidence received in January 2011.  
Consequently, the evidence must be referred to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
examination by the appropriate specialist to 
determine the nature and etiology of any 
current thyroid disability, including Graves' 
disease and hyperthyroidism.  All necessary 
tests should be performed.  

*	The examiner should be requested to 
furnish an opinion as to whether it is 
at least as likely as not the 
appellant's current thyroid disability 
is related to active service.  The 
examiner should consider the appellant's 
private medical records from March 1998 
and April 1998, which diagnosed the 
appellant with Graves ' disease and 
hyperthyroidism.  

*	The examiner should specifically provide 
an opinion as to whether it is at least 
as likely as not that the appellant's 
current thyroid disability is 
etiologically related to any verified 
chemical exposure in service, including 
while performing the duties as a medical 
laboratory specialist.  The examiner 
should consider the appellant's claim 
that two of the chemicals used were 
toluene and butyl alcohol.  (See January 
8, 2010 appellant's statement.)

*	The examiner should consider the 
appellant's claim that she had symptoms 
of hyperthyroidism, specifically weight 
loss and rapid heartbeat, while in 
active service.  (See January 1979 
service treatment record with reported 
weight of 133 pounds, February 1986 
clinical record with reported weight of 
126 pounds, and February 1990 clinical 
record with reported weight of 122 
pounds.)

*	The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

2.  Thereafter, readjudicate the issues on 
appeal, with consideration of all evidence 
received since issuance of the most recent 
supplemental statement of the case of record, 
in November 2010.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant and her 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect her claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


